In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-12-00475-CR
                            ____________________

                         JERMAINE SIMS, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 10-08895
____________________________________________                      ____________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, Jermaine Sims pleaded guilty to

unlawful possession of a firearm by a felon. The trial court found the evidence

sufficient to substantiate Sims’s guilt, deferred further proceedings, and placed

Sims on community supervision for eight years. The State later filed a motion to

revoke Sims’s community supervision. Sims pleaded “true” to violating three

conditions of his community supervision. The trial court found that Sims violated

the conditions of his community supervision, found Sims guilty of unlawful



                                       1
possession of a firearm by a felon, revoked Sims’s community supervision, and

sentenced Sims to ten years in prison.

      Sims’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes Sims’s appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On April 19, 2013, we granted an extension of time for Sims to file a pro se

brief. We received no response from Sims. We have determined that this appeal is

wholly frivolous. We have independently examined the clerk’s record and the

reporter’s record, and we agree that no arguable issues support an appeal. We find

it unnecessary to order appointment of new counsel to re-brief the appeal.

Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

affirm the trial court’s judgment. 1

      AFFIRMED.



                                         ________________________________
                                                  STEVE McKEITHEN
                                                     Chief Justice
Submitted on September 16, 2013
Opinion Delivered September 25, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.

      1
       Sims may challenge our decision by filing a petition for discretionary
review. See Tex. R. App. P. 68.
                                           2